DETAILED ACTION
Status
This Office Action is responsive to preliminary claim amendments filed for No. 17/182,540 on August 4, 2022. Please note: Claims 1-4, 6-8, 11-14, 16-18 and 20 have been amended. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 07/23/2021 and 10/21/2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20190171860 A1), hereinafter Wu, and in further view of Jung (US 20190043420 A1).

Regarding Claim 1, Wu teaches:
A signal processing circuit (FIG. 6), comprising a capacitive device (111), an amplifier transistor (T21), a first switch transistor (T41), a second switch transistor (T71), a readout circuit (See paragraph [0041], lines 6-7: an external processing unit), a control circuit (See paragraph [0064]; Although a control circuit is not explicitly disclosed, the Examiner is interpreting a control circuit as necessarily being present in order to provide the control signals to the circuit in the disclosed manner, meaning a control circuit is an inherent feature), and a voltage-adjustable power supply (FIG. 6: T11 and T31), wherein 
the capacitive device is connected to a gate of the amplifier transistor (See FIG. 6: 111 connected to a gate of T21), the first switch transistor is bridged between the gate and a drain of the amplifier transistor (See FIG. 6: T41 is bridged between the gate and a drain of T21) (See paragraph [0060]), a source of the amplifier transistor is connected to the voltage-adjustable power supply (See FIG. 6: a source of T21 is connected to T11 and T31) (See paragraph [0058]), the source or the drain of the amplifier transistor is connected to the readout circuit through the second switch transistor (See FIG. 6: the source or the drain of T21 is connected to the readout circuit (via 101) through T71) (See paragraph [0063]), and the control circuit is connected to the first switch transistor, the second switch transistor, and the voltage-adjustable power supply (See FIG. 6: T41, T71, and T11 and T31 receive control signals via SL11 and SN1, as further shown in FIG. 9, and are therefore connected to the control circuit);
the control circuit is configured to control the signal processing circuit to be in a first state (t2), a second state (t1), and a third state (t3) after the second state (See the control by the control circuit being perform with regard to FIG. 9); 
when the signal processing circuit is in the first state (See FIG. 9: t2), 
	the control circuit is configured to: control the first switch transistor to be turned on, control the second switch transistor to be turned off (See paragraph [0076], lines 7-14 and FIGS. 6 and 9: T41 is turned on, control T71 is turned off), and control the voltage-adjustable power supply to apply a compensation reset voltage (VREF) (See paragraph [0059]) to the source of the amplifier transistor so that a gate-source voltage of the amplifier transistor is equal to a threshold voltage (VTH) of the amplifier transistor (See paragraph [0076], lines 7-18 and FIGS. 6 and 9: a source voltage of T21 equals VREF and a gate voltage of T21 equals VREF+VTH, so that a gate-source voltage of  T21 is equal to a threshold voltage (VTH) of T21);
when the signal processing circuit is in the second state (t1),  
	the control circuit is configured to: control the first switch transistor to be turned off, control the voltage-adjustable power supply to be disconnected from the source of the amplifier transistor, and control the second switch transistor to be turned off (See paragraph [0069] and FIGS. 6 and 9: T41 is turned off, T11 and T31 are disconnected from the source of T21, and T71 is turned off); and
when the signal processing circuit is in the third state (t3), 
	the capacitive device is configured to generate an input voltage (ΔV) applied to the gate of the amplifier transistor (See paragraph [0096], lines 1-14); 
	the control circuit is configured to: control the first switch transistor to be turned off, and control the second switch transistor to be turned on to apply an output signal of the amplifier transistor to the readout circuit (See paragraph [0095] and FIGS. 6 and 9: T41 is turned off, T71 is turned on to apply an output signal of T21 to the readout circuit (via 101)), and
	the control circuit is further configured to control the voltage-adjustable power supply to apply a read reference voltage (VSS) (See paragraph [0057]) to the source of the amplifier transistor (See paragraph [0095] and FIGS. 6 and 9: T11 applies a read reference voltage (V1 = VSS) to the source of T21), so that the gate-source voltage of the amplifier transistor is a sum of the threshold voltage of the amplifier transistor, the input voltage, and a voltage increment, wherein the voltage increment is an amplitude difference between the compensation reset voltage and the read reference voltage (See paragraph [0096], lines 16-24: the gate voltage of T21 is VREF+VTH+ΔV and the source voltage of T21 is VSS, so that the gate-source voltage of T21 is a sum of VTH, ΔV, and a voltage increment, wherein the voltage increment is an amplitude difference between VREF and VSS).
Wu does not explicitly teach (see elements emphasized in italics):
An optical signal processing circuit, comprising a photosensitive device, wherein
the control circuit is configured to control the optical signal processing circuit to be in a second state after the first state; 
when the signal processing circuit is in the second state, 
	the photosensitive device is configured to generate an input voltage applied to the gate of the amplifier transistor.
However, in the same field of endeavor, fingerprint sensors (Jung, paragraph [0003]), Jung teaches:
	An optical signal processing circuit (FIG. 19), comprising a photosensitive device (FIG. 19: PD-3), wherein
	a control circuit (FIG. 2: GDC) (See paragraph [0071]) is configured to control the optical signal processing circuit to be in a first state (PR2) and a second state (PR3) after the first state (See FIG. 20); 
	when the signal processing circuit is in the second state (PR3), 
		the photosensitive device is configured to generate an input voltage applied to a gate of an amplifier transistor (FIG. 19: T13) (See paragraph [0246]).
Wu contained a device which differed from the claimed device by the substitution of a signal processing circuit, comprising a capacitive device, instead of an optical signal processing circuit, comprising a photosensitive device, where the second state occurs after the first state and the photosensitive device is configured to generate an input voltage applied to the gate of the amplifier transistor during the second state. Jung teaches the substituted element of an optical signal processing circuit, comprising a photosensitive device, with the claimed second state. Their functions were known in the art to perform fingerprint sensing. The processing circuit and the capacitive device taught by Wu could have been substituted with the optical signal processing circuit and photosensitive device taught by Jung and the results would have been predictable and resulted in implementing fingerprint sensing using an optical detection device. Furthermore, in adopting the optical technology taught by Jung, one of ordinary skill in the art would have implemented the second state taught by Jung in order to generate an input voltage by exposing the photosensitive device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Wu in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Jung teaches:
The circuit according to claim 1, wherein the amplifier transistor is an N-type transistor (See Wu, FIG. 6 and paragraph [0056]: T21 is an N-type transistor), and the gate of the amplifier transistor is connected to an anode of the photosensitive device (See Jung, FIG. 19: the gate of T13 is connected to an anode of PD-3 via Cap3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the circuit (as taught by Wu in view of Jung) so the gate of the amplifier transistor is connected to an anode of the photosensitive device (including the photo capacitor Cap3 in FIG. 19, as taught by Jung). Doing so would further allow for the voltage at the gate of the amplifier to be stored and discharged during sensing (See Jung, paragraphs [0205] and [0207]).

Regarding Claim 3, Wu in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The circuit according to claim 2, wherein the drain of the amplifier transistor is connected to the readout circuit through the second switch transistor (See FIG. 6: the drain of T21 is connected to the readout circuit via 101) through T71);
the voltage-adjustable power supply comprises a third switch transistor (T31), a fourth switch transistor (T11), a first power supply node (V2) of the compensation reset voltage (VREF) (See FIG. 6 and paragraph [0059]), and a second power supply node (V1) of the read reference voltage (VSS) (See FIG. 6  paragraph [0057]), wherein the third switch transistor is connected to the first power supply node (See FIG. 6: T31 is connected to V2), the fourth switch transistor is connected to the second power supply node (See FIG. 6: T11 is connected to V1);
in the first state (FIG. 9: t2), the control circuit is configured to control the third switch transistor to be turned on and the fourth switch transistor to be turned off to connect the first power supply node to the source of the amplifier transistor (See paragraph [0076], lines 7-18 and FIGS. 6 and 9: T31 is turned on and T11 is turned off to connect V2 to the source of T21);
in the third state (FIG. 9: t3), the control circuit is configured to control the third switch transistor to be turned off and the fourth switch transistor to be turned on to connect the second power supply node to the source of the amplifier transistor (See paragraph [0095] and FIGS. 6 and 9: T31 is turned off and T11 is turned on to connect V1 to the source of T21); and
in the second state (FIG. 9: t1), the control circuit is configured to control the third switch transistor to be turned off and the fourth switch transistor to be turned off to disconnect the first power supply node and the second power supply node from the source of the amplifier transistor (See paragraph [0069] and FIGS. 6 and 9: T31 is turned off and T11 is turned off to disconnect V2 and V1 from the source of T21).

Regarding Claim 4, Wu in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The circuit according to claim 3, wherein the first switch transistor, the second switch transistor, the third switch transistor, and the fourth switch transistor are all N-type transistors (See FIG. 6 and paragraph [0056]: T41, T71, T31 and T11 are all N-type transistors).

Regarding Claim 6, Wu in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Jung teaches:
The circuit according to claim 1, wherein the amplifier transistor is a P-type transistor (See Wu, FIG. 4 and paragraph [0054]: T2 is a P-type transistor), and the gate of the amplifier transistor is connected to a cathode of the photosensitive device (See Jung, FIG. 19: the gate of T13 is connected to a cathode of PD-3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the circuit (as taught by Wu in view of Jung) so the amplifier transistor is a P-type transistor (as taught by Wu). Doing so would have been a matter of design choice. Specifically, Wu teaches embodiments of the same circuit in FIGS. 4 and 6 that only differ by the type of transistor they use. Based on this disclosure, it is apparent that the type of transistor used in the circuit is entirely up to design choice (See Wu, paragraphs [0054], [0056] and claim 6).

Regarding Claim 10, Wu in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Jung teaches:
The circuit according to claim 1, wherein the photosensitive device is a photo diode or an organic photodetector (See Jung, FIG. 19: PD-3 is a photo diode).

Regarding Claim 11, Wu teaches:
An signal processing system (FIG. 10), comprising at least two rows of a plurality of signal processing circuits (See FIG. 10: there are at least two rows of detection electrodes 110, each of which corresponds to a signal processing circuit, as shown in FIG. 6), and a control circuit (See paragraph [0064]; Although a control circuit is not explicitly disclosed, the Examiner is interpreting a control circuit as necessarily being present in order to provide the control signals to the circuit in the disclosed manner, meaning a control circuit is an inherent feature), wherein 
each row of the at least two rows comprises at least one signal processing circuit among the plurality of signal processing circuits (See FIG. 10: each row of the at least two rows comprises at least one detection electrode 110, which corresponds to at least one signal processing circuit, as shown in FIG. 6), and the at least two rows of the plurality of signal processing circuits share the control circuit (See paragraph [0064] and FIG. 9: since each signal processing circuit in FIG. 6 receives the same signals, they share a control circuit); 
each signal processing circuit, among the plurality of signal processing circuits comprises a capacitive device (111), an amplifier transistor (T21), a first switch transistor (T41), a second switch transistor (T71), a readout circuit (See paragraph [0041], lines 6-7: an external processing unit), a control circuit (See paragraph [0064]; Although a control circuit is not explicitly disclosed, the Examiner is interpreting a control circuit as necessarily being present in order to provide the control signals to the circuit in the disclosed manner, meaning a control circuit is an inherent feature), and a voltage-adjustable power supply (FIG. 6: T11 and T31), wherein 
the capacitive device is connected to a gate of the amplifier transistor (See FIG. 6: 111 connected to a gate of T21), the first switch transistor is bridged between the gate and a drain of the amplifier transistor (See FIG. 6: T41 is bridged between the gate and a drain of T21) (See paragraph [0060]), a source of the amplifier transistor is connected to the voltage-adjustable power supply (See FIG. 6: a source of T21 is connected to T11 and T31) (See paragraph [0058]), the source or the drain of the amplifier transistor is connected to a readout circuit (See paragraph [0041], lines 6-7: an external processing unit) through the second switch transistor (See FIG. 6: the source or the drain of T21 is connected to the readout circuit (via 101) through T71) (See paragraph [0063]), and the control circuit is connected to the first switch transistor, the second switch transistor, and the voltage-adjustable power supply (See FIG. 6: T41, T71, and T11 and T31 receive control signals via SL11 and SN1, as further shown in FIG. 9, and are therefore connected to the control circuit);
the control circuit is configured to control the signal processing circuit to be in a first state (t2), a second state (t1), and a third state (t3) after the second state (See the control by the control circuit being perform with regard to FIG. 9); 
when the signal processing circuit is in the first state (See FIG. 9: t2), 
	the control circuit is configured to: control the first switch transistor to be turned on, control the second switch transistor to be turned off (See paragraph [0076], lines 7-14 and FIGS. 6 and 9: T41 is turned on, control T71 is turned off), and control the voltage-adjustable power supply to apply a compensation reset voltage (VREF) (See paragraph [0059]) to the source of the amplifier transistor so that a gate-source voltage of the amplifier transistor is equal to a threshold voltage (VTH) of the amplifier transistor (See paragraph [0076], lines 7-18 and FIGS. 6 and 9: a source voltage of T21 equals VREF and a gate voltage of T21 equals VREF+VTH, so that a gate-source voltage of  T21 is equal to a threshold voltage (VTH) of T21);
when the signal processing circuit is in the second state (t1),  
	the control circuit is configured to: control the first switch transistor to be turned off, control the voltage-adjustable power supply to be disconnected from the source of the amplifier transistor, and control the second switch transistor to be turned off (See paragraph [0069] and FIGS. 6 and 9: T41 is turned off, T11 and T31 are disconnected from the source of T21, and T71 is turned off); and
when the signal processing circuit is in the third state (t3), 
	the capacitive device is configured to generate an input voltage (ΔV) applied to the gate of the amplifier transistor (See paragraph [0096], lines 1-14); 
	the control circuit is configured to: control the first switch transistor to be turned off, and control the second switch transistor to be turned on to apply an output signal of the amplifier transistor to the readout circuit (See paragraph [0095] and FIGS. 6 and 9: T41 is turned off, T71 is turned on to apply an output signal of T21 to the readout circuit (via 101)), and
	the control circuit is further configured to control the voltage-adjustable power supply to apply a read reference voltage (VSS) (See paragraph [0057]) to the source of the amplifier transistor (See paragraph [0095] and FIGS. 6 and 9: T11 applies a read reference voltage (V1 = VSS) to the source of T21), so that the gate-source voltage of the amplifier transistor is a sum of the threshold voltage of the amplifier transistor, the input voltage, and a voltage increment, wherein the voltage increment is an amplitude difference between the compensation reset voltage and the read reference voltage (See paragraph [0096], lines 16-24: the gate voltage of T21 is VREF+VTH+ΔV and the source voltage of T21 is VSS, so that the gate-source voltage of T21 is a sum of VTH, ΔV, and a voltage increment, wherein the voltage increment is an amplitude difference between VREF and VSS); and
the control circuit is configured to input a same control signal into a first signal processing circuit in a first row of the at least two rows and a second signal processing circuit in a second row of the at least two rows (See FIGS. 9 and 10: the control circuit is configured to input a same control signal (SN1, SL21 or SL11) into a first signal processing circuit in a first row of the at least two rows (corresponding to a detection electrode 101 in a first row) and a second signal processing circuit in a second row (corresponding to a detection electrode 101 in a second row) of the at least two rows), to control the first signal processing circuit in the first row to be in the first state and the second signal processing circuit in the second row to be in the third state.
Wu does not explicitly teach (see elements emphasized in italics):
An optical signal processing system, comprising at least two rows of a plurality of optical signal processing circuits, wherein 
each row of the at least two rows comprises at least one optical signal processing circuit among the plurality of optical signal processing circuits;
each optical signal processing circuit, among the plurality of optical signal processing circuits comprises a photosensitive device,
the control circuit is configured to control the optical signal processing circuit to be in a second state after the first state; 
when the signal processing circuit is in the second state, 
	the photosensitive device is configured to generate an input voltage applied to the gate of the amplifier transistor;
a first optical signal processing circuit in a first row of the at least two rows and a second optical signal processing circuit in a second row of the at least two rows; and
the control circuit is configured to input a same control signal into a first optical signal processing circuit in a first row of the at least two rows and a second optical signal processing circuit in a second row of the at least two rows, to control the first signal processing circuit in the first row to be in the first state and the second signal processing circuit in the second row to be in the third state.
However, in the same field of endeavor, fingerprint sensors (Jung, paragraph [0003]), Jung teaches:
An optical signal processing system (FIG. 1), comprising at least two rows of a plurality of optical signal processing circuits (See FIG. 7: HX1-HX4) (See FIG. 19), and a control circuit (FIG. 2: GDC) (See paragraph [0071]), wherein
each row of the at least two rows comprises at least one optical signal processing circuit among the plurality of optical signal processing circuits (See FIG. 19), and the at least two rows of the plurality of optical signal processing circuits share the control circuit (FIG. 2: GDC) (See paragraph [0071] and FIG. 9: the at least two rows of HX1-HX4 share the control circuit GDC by receiving signals from SL3 and SL4);
	each optical signal processing circuit, among the plurality of signal processing circuits comprises a photosensitive device (FIG. 19: PD-3);
	the control circuit is configured to control the optical signal processing circuit to be in a first state (PR2) and a second state (PR3) after the first state (See FIG. 20); 
	when the signal processing circuit is in the second state (PR3), 
		the photosensitive device is configured to generate an input voltage applied to a gate of an amplifier transistor (FIG. 19: T13) (See paragraph [0246]); and
the control circuit is configured to input a same control signal into a first optical signal processing circuit in a first row of the at least two rows and a second optical signal processing circuit in a second row of the at least two rows (See FIGS. 7, 9 and 19: a same control signal is input into a first optical signal processing circuit (HX2) in a first row of the at least two rows and a second optical signal processing circuit (HX1) in a second row of the at least two rows), to control the first signal processing circuit in the first row to be in the first state and the second signal processing circuit in the second row to be in the third state (See FIGS. 19 and 20: HX2 receives Sn to be in the first state PR2 and HX1 receives the same signal (as Sn+1) to be in the third state PR3).
Wu contained a device which differed from the claimed device by the substitution of a signal processing circuit, comprising a capacitive device, instead of an optical signal processing circuit, comprising a photosensitive device, where the second state occurs after the first state and the photosensitive device is configured to generate an input voltage applied to the gate of the amplifier transistor during the second state. Jung teaches the substituted element of an optical signal processing circuit, comprising a photosensitive device, with the claimed second state. Their functions were known in the art to perform fingerprint sensing. The processing circuit and the capacitive device taught by Wu could have been substituted with the optical signal processing circuit and photosensitive device taught by Jung and the results would have been predictable and resulted in implementing fingerprint sensing using an optical detection device. Furthermore, in adopting the optical technology taught by Jung, one of ordinary skill in the art would have implemented the second state taught by Jung in order to generate an input voltage by exposing the photosensitive device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the signal processing system (as taught by Wu) so the control circuit is configured to control the first signal processing circuit in the first row to be in the first state and the second signal processing circuit in the second row to be in the third state (as taught by Jung). Doing so would have improve efficiency by allowing adjacent rows to be scanned and reset at the same time (See Jung, paragraph [0245] and [0246], disclosing how the first and third state are controlled using scan lines from different rows).

Regarding Claim 12, Wu in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Jung teaches:
The optical signal processing system according to claim 11, wherein the amplifier transistor is an N-type transistor (See Wu, FIG. 6 and paragraph [0056]: T21 is an N-type transistor), and the gate of the amplifier transistor is connected to an anode of the photosensitive device (See Jung, FIG. 19: the gate of T13 is connected to an anode of PD-3 via Cap3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the optical signal processing system (as taught by Wu in view of Jung) so the gate of the amplifier transistor is connected to an anode of the photosensitive device (including the photo capacitor Cap3 in FIG. 19, as taught by Jung). Doing so would further allow for the voltage at the gate of the amplifier to be stored and discharged during sensing (See Jung, paragraphs [0205] and [0207]).

Regarding Claim 13, Wu in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The optical signal processing system according to claim 12, wherein 
the drain of the amplifier transistor is connected to the readout circuit through the second switch transistor (See FIG. 6: the drain of T21 is connected to the readout circuit via 101) through T71);
the voltage-adjustable power supply comprises a third switch transistor (T31), a fourth switch transistor (T11), a first power supply node (V2) of the compensation reset voltage (VREF) (See FIG. 6 and paragraph [0059]), and a second power supply node (V1) of the read reference voltage (VSS) (See FIG. 6  paragraph [0057]), wherein the third switch transistor is connected to the first power supply node (See FIG. 6: T31 is connected to V2), the fourth switch transistor is connected to the second power supply node (See FIG. 6: T11 is connected to V1);
in the first state (FIG. 9: t2), the control circuit is configured to control the third switch transistor to be turned on and the fourth switch transistor to be turned off to connect the first power supply node to the source of the amplifier transistor (See paragraph [0076], lines 7-18 and FIGS. 6 and 9: T31 is turned on and T11 is turned off to connect V2 to the source of T21);
in the third state (FIG. 9: t3), the control circuit is configured to control the third switch transistor to be turned off and the fourth switch transistor to be turned on to connect the second power supply node to the source of the amplifier transistor (See paragraph [0095] and FIGS. 6 and 9: T31 is turned off and T11 is turned on to connect V1 to the source of T21); and
in the second state (FIG. 9: t1), the control circuit is configured to control the third switch transistor to be turned off and the fourth switch transistor to be turned off to disconnect the first power supply node and the second power supply node from the source of the amplifier transistor (See paragraph [0069] and FIGS. 6 and 9: T31 is turned off and T11 is turned off to disconnect V2 and V1 from the source of T21).

Regarding Claim 14, Wu in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The optical signal processing system according to claim 13,wherein the first switch transistor, the second switch transistor, the third switch transistor, and the fourth switch transistor are all N-type transistors (See FIG. 6 and paragraph [0056]: T41, T71, T31 and T11 are all N-type transistors).

Regarding Claim 16, Wu in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Jung teaches:
The optical signal processing system according to claim 11, wherein the amplifier transistor is a P-type transistor (See Wu, FIG. 4 and paragraph [0054]: T2 is a P-type transistor), and the gate of the amplifier transistor is connected to a cathode of the photosensitive device (See Jung, FIG. 19: the gate of T13 is connected to a cathode of PD-3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the circuit (as taught by Wu in view of Jung) so the amplifier transistor is a P-type transistor (as taught by Wu). Doing so would have been a matter of design choice. Specifically, Wu teaches embodiments of the same circuit in FIGS. 4 and 6 that only differ by the type of transistor they use. Based on this disclosure, it is apparent that the type of transistor used in the circuit is entirely up to design choice (See Wu, paragraphs [0054], [0056] and claim 6).

Regarding Claim 20, Wu teaches:
An electronic device (FIG. 10: 100), comprising a signal processing system (See paragraph [0100]: the multiple fingerprint recognition unit circuits), a panel (FIG. 10:  120), and a processor (See paragraph [0101], last ten lines: fingerprint recognition IC), wherein 
the signal processing system is disposed on the panel (See paragraph [0100]: the multiple fingerprint recognition unit circuits), and the processor is configured to process data output by the signal processing system (See paragraph [0101], last ten lines);
the signal processing system comprises at least two rows of a plurality of signal processing circuits (See FIG. 10: there are at least two rows of detection electrodes 110, each of which corresponds to a signal processing circuit, as shown in FIG. 6), and a control circuit (See paragraph [0064]; Although a control circuit is not explicitly disclosed, the Examiner is interpreting a control circuit as necessarily being present in order to provide the control signals to the circuit in the disclosed manner, meaning a control circuit is an inherent feature), 
each row of the at least two rows comprises at least one signal processing circuit among the plurality of signal processing circuits (See FIG. 10: each row of the at least two rows comprises at least one detection electrode 110, which corresponds to at least one signal processing circuit, as shown in FIG. 6), and the at least two rows of the plurality of signal processing circuits share the control circuit (See paragraph [0064] and FIG. 9: since each signal processing circuit in FIG. 6 receives the same signals, they share a control circuit); 
each signal processing circuit, among the plurality of signal processing circuits comprises a capacitive device (111), an amplifier transistor (T21), a first switch transistor (T41), a second switch transistor (T71), a readout circuit (See paragraph [0041], lines 6-7: an external processing unit), a control circuit (See paragraph [0064]; Although a control circuit is not explicitly disclosed, the Examiner is interpreting a control circuit as necessarily being present in order to provide the control signals to the circuit in the disclosed manner, meaning a control circuit is an inherent feature), and a voltage-adjustable power supply (FIG. 6: T11 and T31), wherein 
the capacitive device is connected to a gate of the amplifier transistor (See FIG. 6: 111 connected to a gate of T21), the first switch transistor is bridged between the gate and a drain of the amplifier transistor (See FIG. 6: T41 is bridged between the gate and a drain of T21) (See paragraph [0060]), a source of the amplifier transistor is connected to the voltage-adjustable power supply (See FIG. 6: a source of T21 is connected to T11 and T31) (See paragraph [0058]), the source or the drain of the amplifier transistor is connected to a readout circuit (See paragraph [0041], lines 6-7: an external processing unit) through the second switch transistor (See FIG. 6: the source or the drain of T21 is connected to the readout circuit (via 101) through T71) (See paragraph [0063]), and the control circuit is connected to the first switch transistor, the second switch transistor, and the voltage-adjustable power supply (See FIG. 6: T41, T71, and T11 and T31 receive control signals via SL11 and SN1, as further shown in FIG. 9, and are therefore connected to the control circuit);
the control circuit is configured to control the signal processing circuit to be in a first state (t2), a second state (t1), and a third state (t3) after the second state (See the control by the control circuit being perform with regard to FIG. 9); 
when the signal processing circuit is in the first state (See FIG. 9: t2), 
	the control circuit is configured to: control the first switch transistor to be turned on, control the second switch transistor to be turned off (See paragraph [0076], lines 7-14 and FIGS. 6 and 9: T41 is turned on, control T71 is turned off), and control the voltage-adjustable power supply to apply a compensation reset voltage (VREF) (See paragraph [0059]) to the source of the amplifier transistor so that a gate-source voltage of the amplifier transistor is equal to a threshold voltage (VTH) of the amplifier transistor (See paragraph [0076], lines 7-18 and FIGS. 6 and 9: a source voltage of T21 equals VREF and a gate voltage of T21 equals VREF+VTH, so that a gate-source voltage of  T21 is equal to a threshold voltage (VTH) of T21);
when the signal processing circuit is in the second state (t1),  
	the control circuit is configured to: control the first switch transistor to be turned off, control the voltage-adjustable power supply to be disconnected from the source of the amplifier transistor, and control the second switch transistor to be turned off (See paragraph [0069] and FIGS. 6 and 9: T41 is turned off, T11 and T31 are disconnected from the source of T21, and T71 is turned off); and
when the signal processing circuit is in the third state (t3), 
	the capacitive device is configured to generate an input voltage (ΔV) applied to the gate of the amplifier transistor (See paragraph [0096], lines 1-14); 
	the control circuit is configured to: control the first switch transistor to be turned off, and control the second switch transistor to be turned on to apply an output signal of the amplifier transistor to the readout circuit (See paragraph [0095] and FIGS. 6 and 9: T41 is turned off, T71 is turned on to apply an output signal of T21 to the readout circuit (via 101)), and
	the control circuit is further configured to control the voltage-adjustable power supply to apply a read reference voltage (VSS) (See paragraph [0057]) to the source of the amplifier transistor (See paragraph [0095] and FIGS. 6 and 9: T11 applies a read reference voltage (V1 = VSS) to the source of T21), so that the gate-source voltage of the amplifier transistor is a sum of the threshold voltage of the amplifier transistor, the input voltage, and a voltage increment, wherein the voltage increment is an amplitude difference between the compensation reset voltage and the read reference voltage (See paragraph [0096], lines 16-24: the gate voltage of T21 is VREF+VTH+ΔV and the source voltage of T21 is VSS, so that the gate-source voltage of T21 is a sum of VTH, ΔV, and a voltage increment, wherein the voltage increment is an amplitude difference between VREF and VSS); and
the control circuit is configured to input a same control signal into a first signal processing circuit in a first row of the at least two rows and a second signal processing circuit in a second row of the at least two rows (See FIGS. 9 and 10: the control circuit is configured to input a same control signal (SN1, SL21 or SL11) into a first signal processing circuit in a first row of the at least two rows (corresponding to a detection electrode 101 in a first row) and a second signal processing circuit in a second row (corresponding to a detection electrode 101 in a second row) of the at least two rows).
Wu does not explicitly teach (see elements emphasized in italics):
The electronic device, comprising an optical signal processing system and a display screen module, wherein 
the optical signal processing system is disposed on the panel, the display screen module is configured to provide lighting for the optical signal processing system;
the optical signal processing system comprises at least two rows of a plurality of optical signal processing circuits, wherein 
each row of the at least two rows comprises at least one optical signal processing circuit among the plurality of optical signal processing circuits;
each optical signal processing circuit, among the plurality of optical signal processing circuits comprises a photosensitive device,
the control circuit is configured to control the optical signal processing circuit to be in a second state after the first state; 
when the signal processing circuit is in the second state, 
	the photosensitive device is configured to generate an input voltage applied to the gate of the amplifier transistor;
a first optical signal processing circuit in a first row of the at least two rows and a second optical signal processing circuit in a second row of the at least two rows; and
the control circuit is configured to input a same control signal into a first optical signal processing circuit in a first row of the at least two rows and a second optical signal processing circuit in a second row of the at least two rows, to control the first signal processing circuit in the first row to be in the first state and the second signal processing circuit in the second row to be in the third state.
However, in the same field of endeavor, fingerprint sensors (Jung, paragraph [0003]), Jung teaches:
An electronic device (FIG. 1), comprising an optical signal processing system (FIG. 2: HX, PIC and GDC) a panel (FIG. 4: 100), and a display screen module (DP), wherein 
the optical signal processing system is disposed on the panel (See paragraph [0056]), the display screen module is configured to provide lighting for the optical signal processing system (See paragraph [0022] and claim 16);
the optical signal processing system comprises at least two rows of a plurality of optical signal processing circuits (See FIG. 7: HX1-HX4) (See FIG. 19), and a control circuit (FIG. 2: GDC) (See paragraph [0071]), wherein
each row of the at least two rows comprises at least one optical signal processing circuit among the plurality of optical signal processing circuits (See FIG. 19), and the at least two rows of the plurality of optical signal processing circuits share the control circuit (FIG. 2: GDC) (See paragraph [0071] and FIG. 9: the at least two rows of HX1-HX4 share the control circuit GDC by receiving signals from SL3 and SL4);
	each optical signal processing circuit, among the plurality of signal processing circuits comprises a photosensitive device (FIG. 19: PD-3);
	the control circuit is configured to control the optical signal processing circuit to be in a first state (PR2) and a second state (PR3) after the first state (See FIG. 20); 
	when the signal processing circuit is in the second state (PR3), 
		the photosensitive device is configured to generate an input voltage applied to a gate of an amplifier transistor (FIG. 19: T13) (See paragraph [0246]); and
the control circuit is configured to input a same control signal into a first optical signal processing circuit in a first row of the at least two rows and a second optical signal processing circuit in a second row of the at least two rows (See FIGS. 7, 9 and 19: a same control signal is input into a first optical signal processing circuit (HX2) in a first row of the at least two rows and a second optical signal processing circuit (HX1) in a second row of the at least two rows), to control the first signal processing circuit in the first row to be in the first state and the second signal processing circuit in the second row to be in the third state (See FIGS. 19 and 20: HX2 receives Sn to be in the first state PR2 and HX1 receives the same signal (as Sn+1) to be in the third state PR3).
Wu contained a device which differed from the claimed device by the substitution of a signal processing circuit, comprising a capacitive device, instead of an optical signal processing circuit, comprising a photosensitive device, where the second state occurs after the first state and the photosensitive device is configured to generate an input voltage applied to the gate of the amplifier transistor during the second state. Jung teaches the substituted element of an optical signal processing circuit, comprising a photosensitive device, with the claimed second state. Their functions were known in the art to perform fingerprint sensing. The processing circuit and the capacitive device taught by Wu could have been substituted with the optical signal processing circuit and photosensitive device taught by Jung and the results would have been predictable and resulted in implementing fingerprint sensing using an optical detection device. Furthermore, in adopting the optical technology taught by Jung, one of ordinary skill in the art would have implemented the second state taught by Jung in order to generate an input voltage by exposing the photosensitive device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Wu) so the control circuit is configured to control the first signal processing circuit in the first row to be in the first state and the second signal processing circuit in the second row to be in the third state (as taught by Jung). Doing so would have improve efficiency by allowing adjacent rows to be scanned and reset at the same time (See Jung, paragraph [0245] and [0246], disclosing how the first and third state are controlled using scan lines from different rows). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Wu) so it comprises a display screen module, wherein the optical signal processing system is disposed on the panel, the display screen module is configured to provide lighting for the optical signal processing system (as taught by Jung). Doing so would have allowed an optical fingerprint sensor to be integrated with a display (See Jung, paragraph [0022]).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Jung as applied to claims 2 and 12 above, and further in view of Nakamura et al. (US 20050099372 A1), hereinafter Nakamura, and in further view of Smith et al. (US 20050007353 A1), hereinafter Smith.

Regarding Claim 5, Wu in view of Jung does not explicitly teach:
The circuit according to claim 2, wherein the compensation reset voltage is -4.5 V, and the read reference voltage is -6 V.
However, in the same field of endeavor, optical sensing circuits (Nakamura, Abstract), Nakamura teaches:
	A compensation reset voltage (Vres) is -4.5 V (See paragraph [0049]: Vres is set to about -5 V. Due to the use of the term “about” the Examiner is interpreting a voltage of -4.5 V as being disclosed by the prior art).
Wu in view of Jung contained a device which differed from the claimed device by the substitution of the compensation reset voltage without an explicit disclosed voltage. Nakamura teaches the substituted element of a compensation reset voltage is -4.5 V. Their functions were known in the art to provide voltages to reset a sensing circuit. The compensation reset voltage taught by Wu in view of Jung could have been substituted with the compensation reset voltage equal to -4.5 V taught by Nakamura and the results would have been predictable and resulted in using a negative voltage to provide the compensation reset voltage.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Wu in view of Jung, and in further view of Nakamura does not explicitly teach:
the read reference voltage is -6 V.
However, in the same field of endeavor, photosensitive devices (Smith, Abstract), Smith teaches:
A read reference voltage (Vss) is -6 V (See paragraph [0013]).
Wu in view of Jung, and in further view of Nakamura contained a device which differed from the claimed device by the substitution of the read reference without an explicit disclosed voltage. Smith teaches the substituted element of a read reference voltage is -6 V. Their functions were known in the art to provide voltages while reading signals in a sensing circuit. The read reference voltage taught by Wu in view of Jung, and in further view of Nakamura could have been substituted with the read reference voltage equal to -6 V taught by Smith and the results would have been predictable and resulted in using a negative voltage to provide the read reference voltage.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 15, please refer to the above rejection of claim 5. The limitations are substantially the same, as are the grounds of rejection.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Jung as applied to claims 6 and 16 above, and further in view of Okita et al. (US 8199235 B2), hereinafter Okita.

Regarding Claim 7, Wu in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Jung teaches:
The circuit according to claim 6, further comprising a third switch transistor (T61) through which the drain of the amplifier transistor is connected to a bias power supply node (V3) of a bias voltage (VINIT) (See Wu, FIG. 6: the drain of T21 is connected to V3 via T61 and T71), wherein, and
an anode of the photosensitive device is connected to the bias power supply node (See Jung, FIG. 19: an anode of PD-3 is connected to Vint, which is equivalent to VINIT in FIG. 6 of Wu);
the voltage-adjustable power supply comprises a fourth switch transistor (T31), the second switch transistor (T71), a first power supply node (V2) of the compensation reset voltage (VREF) (See Wu, FIG. 6 and paragraph [0059]), and a second power supply node (V1) of the read reference voltage  (VSS) (See Wu, FIG. 6  paragraph [0057]), wherein the fourth switch transistor is connected to the first power supply node (See Wu, FIG. 6: T31 is connected to V2), the source of the amplifier transistor is connected to the readout circuit through the second switch transistor (See Wu, FIG. 6: the source of T21 is indirectly connected to the readout circuit (via 101) through T71 via the connection of the drain of T21 to the source of T21); 
in the first state (Wu, FIG. 9: t2), the control circuit is configured to control the fourth switch transistor to be turned on and the second switch transistor to be turned off to connect the first power supply node to the source of the amplifier transistor (See paragraph [0076], lines 7-18 and FIGS. 6 and 9: T31 is turned on and T71 is turned off to connect V2 to the source of the T21);
in the third state (Wu, FIG. 9: t3), the control circuit is configured to control the fourth switch transistor to be turned off and the second switch transistor to be turned on to connect the second power supply node to the source of the amplifier transistor (See Wu, paragraph [0095] and FIGS. 6 and 9: T31 is turned off and T71 is turned on to connect V1 to the source of T21); and
in the second state (Wu, FIG. 9: t1), the control circuit is configured to control the fourth switch transistor to be turned off and the second switch transistor to be turned off to disconnect the first power supply node and the second power supply node from the source of the amplifier transistor (See Wu, paragraph [0069] and FIGS. 6 and 9: T31 is turned off and T71 is turned off to disconnect V2 and V1 from the source of T21).
Wu in view of Jung does not explicitly teach:
the readout circuit comprises an operational amplifier circuit, and a non-inverting input terminal of the operational amplifier circuit is connected to the second power supply node.
However, in the same field of endeavor, optical signal processing (Okita, Abstract), Okita teaches:
	A readout circuit (FIG. 1: TU) comprises an operational amplifier circuit (FIG. 2: 108), and a non-inverting input terminal of the operational amplifier circuit is connected to a second power supply node (Vss) (See FIG. 2: a non-inverting input terminal of 108 is connected to a voltage Vss, as disclosed in column 4, lines 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit (as taught by Wu in view of Jung) so the readout circuit comprises an operational amplifier circuit, and a non-inverting input terminal of the operational amplifier circuit is connected to the second power supply node (as taught by Okita). Doing so would have allowed for the readout circuit to remove noise (See Okita, column 5, line 51 – column 6, line 3).

Regarding Claim 8, Wu in view of Jung, and in further view of Okita teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The circuit according to claim 7, wherein the first switch transistor, the second switch transistor, the third switch transistor, and the fourth switch transistor are all P-type transistors (See FIG. 4 and paragraph [0054]: T41, T71, T61 and T31 are all P-type transistors. As discussed with regard to claim 6, the use of P-type transistors in place of N-type transistors is a matter of design choice).

Regarding Claim 17, Wu in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu in view of Jung teaches:
The optical signal processing system according to claim 16, further comprising a third switch transistor (T61) through which the drain of the amplifier transistor is connected to a bias power supply node (V3) of a bias voltage (VINIT) (See Wu, FIG. 6: the drain of T21 is connected to V3 via T61 and T71), wherein, and
an anode of the photosensitive device is connected to the bias power supply node (See Jung, FIG. 19: an anode of PD-3 is connected to Vint, which is equivalent to VINIT in FIG. 6 of Wu);
the voltage-adjustable power supply comprises a fourth switch transistor (T31), the second switch transistor (T71), a first power supply node (V2) of the compensation reset voltage (VREF) (See Wu, FIG. 6 and paragraph [0059]), and a second power supply node (V1) of the read reference voltage  (VSS) (See Wu, FIG. 6  paragraph [0057]), wherein the fourth switch transistor is connected to the first power supply node (See Wu, FIG. 6: T31 is connected to V2), the source of the amplifier transistor is connected to the readout circuit through the second switch transistor (See Wu, FIG. 6: the source of T21 is indirectly connected to the readout circuit (via 101) through T71 via the connection of the drain of T21 to the source of T21); 
in the first state (Wu, FIG. 9: t2), the control circuit is configured to control the fourth switch transistor to be turned on and the second switch transistor to be turned off to connect the first power supply node to the source of the amplifier transistor (See paragraph [0076], lines 7-18 and FIGS. 6 and 9: T31 is turned on and T71 is turned off to connect V2 to the source of the T21);
in the third state (Wu, FIG. 9: t3), the control circuit is configured to control the fourth switch transistor to be turned off and the second switch transistor to be turned on to connect the second power supply node to the source of the amplifier transistor (See Wu, paragraph [0095] and FIGS. 6 and 9: T31 is turned off and T71 is turned on to connect V1 to the source of T21); and
in the second state (Wu, FIG. 9: t1), the control circuit is configured to control the fourth switch transistor to be turned off and the second switch transistor to be turned off to disconnect the first power supply node and the second power supply node from the source of the amplifier transistor (See Wu, paragraph [0069] and FIGS. 6 and 9: T31 is turned off and T71 is turned off to disconnect V2 and V1 from the source of T21).
Wu in view of Jung does not explicitly teach:
the readout circuit comprises an operational amplifier circuit, and a non-inverting input terminal of the operational amplifier circuit is connected to the second power supply node.
However, in the same field of endeavor, optical signal processing (Okita, Abstract), Okita teaches:
	A readout circuit (FIG. 1: TU) comprises an operational amplifier circuit (FIG. 2: 108), and a non-inverting input terminal of the operational amplifier circuit is connected to a second power supply node (Vss) (See FIG. 2: a non-inverting input terminal of 108 is connected to a voltage Vss, as disclosed in column 4, lines 4-8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical signal processing system (as taught by Wu in view of Jung) so the readout circuit comprises an operational amplifier circuit, and a non-inverting input terminal of the operational amplifier circuit is connected to the second power supply node (as taught by Okita). Doing so would have allowed for the readout circuit to remove noise (See Okita, column 5, line 51 – column 6, line 3).

Regarding Claim 18, Wu in view of Jung, and in further view of Okita teaches all of the elements of the claimed invention, as stated above. Furthermore, Wu teaches:
The optical signal processing system according to claim 17, wherein the first switch transistor, the second switch transistor, the third switch transistor, and the fourth switch transistor are all P-type transistors (See FIG. 4 and paragraph [0054]: T41, T71, T61 and T31 are all P-type transistors. As discussed with regard to claim 16, the use of P-type transistors in place of N-type transistors is a matter of design choice).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Jung as applied to claims 6 and 16 above, and further in view of Miyasaka (US 20050077911 A1), and in further view of Barbier et al. (US 8284280 B2), hereinafter Barbier.

Regarding Claim 9, Wu in view of Jung does not explicitly teach:
The circuit according to claim 6, wherein the compensation reset voltage is -1 V, and the read reference voltage is -0.6 V.
However, in the same field of endeavor, fingerprint detection devices (Miyasaka, paragraph [0002]), Miyasaka teaches:
	A compensation reset voltage is -1 V (See FIG. 3: the voltage supplied by the negative power supply; See paragraph [0051], last four lines: the negative power supply potential is, for example, minus 2.5 V, minus 3.3 V or the like. Due to the use of the term “or the like” the Examiner is interpreting a voltage of -1 V as being disclosed by the prior art).
Wu in view of Jung contained a device which differed from the claimed device by the substitution of the compensation reset voltage without an explicit disclosed voltage. Miyasaka teaches the substituted element of a compensation reset voltage is -1 V. Their functions were known in the art to provide voltages to reset a sensing circuit. The compensation reset voltage taught by Wu in view of Jung could have been substituted with the compensation reset voltage equal to -1 V taught by Miyasaka and the results would have been predictable and resulted in using a negative voltage to provide the compensation reset voltage.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Wu in view of Jung, and in further view of Miyasaka does not explicitly teach:
the read reference voltage is -0.6 V.
However, in the same field of endeavor, photosensitive devices (Barbier, Abstract), Barbier teaches:
A read reference voltage (TG) is -0.6 V (See column 6, lines 44-52).
Wu in view of Jung, and in further view of Nakamura contained a device which differed from the claimed device by the substitution of the read reference without an explicit disclosed voltage. Smith teaches the substituted element of a read reference voltage is -0.6 V. Their functions were known in the art to provide voltages while reading signals in a sensing circuit. The read reference voltage taught by Wu in view of Jung, and in further view of Barbier could have been substituted with the read reference voltage equal to -0.6 V taught by Barbier and the results would have been predictable and resulted in using a negative voltage to provide the read reference voltage.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 19, please refer to the above rejection of claim 9. The limitations are substantially the same, as are the grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tan; Wen (US-20150002414-A1): pertinent for its teaching of a sensing circuit with switches controlling the supply of voltages to an amplifying transistor (See FIG. 3).
	Koyama; Eiji (US-20060232580-A1): pertinent for its teaching of a sensing circuit with switches controlling the supply of voltages to an amplifying transistor (See FIG. 1).
	HE; Xiaoxiang (US-20180189538-A1): pertinent for its teaching of a sensing circuit with switches controlling the supply of voltages to an amplifying transistor (See FIG. 3).
	KIM; Ki Seo (US-20180225547-A1): pertinent for its teaching of a sensing circuit with switches controlling the supply of voltages to an amplifying transistor (See FIG. 3).
	Nishihara; Toshiyuki (US-10158813-B2): pertinent for its teaching of a sensing circuit with switches controlling the supply of voltages to an amplifying transistor (See FIG. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692